Citation Nr: 1425261	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  03-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under Chapter 35 of Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1993.  He died in June 2001.  The appellant is advancing her claim as the mother of the Veteran.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was originally before the Board in September 2005.  At that time, the Board denied the appellant's claims on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued a memorandum decision vacating the September 2005 Board decision and remanding the matter to the Board for further adjudication.  The Board remanded this case in November 2008 to take necessary action to ensure compliance with the Court's memorandum decision.  During processing of that remand, the appellant submitted new evidence raising a need for further development; the Board accordingly remanded the case again in October 2009.


FINDINGS OF FACT

1.  The Veteran died in June 2001; the death certificate lists the cause of death as traumatic injuries due to suicide.

2.  At the time of the Veteran's death, service connection had only been established for tinnitus rated at 10 percent and residuals of a right tibia fracture rated at 0 percent.

3.  Psychiatric disability was not manifested during the Veteran's active duty service nor was psychiatric disability otherwise related to such service.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

5.  The Veteran was never rated totally disabled from service-connected disabilities.  (The Veteran was not rated totally disabled from service-connected disabilities for 10 continuous years immediately preceding death, was not rated totally disabled continuously after his discharge from service for a period of not less than 5 years immediately preceding death, and was not a former prisoner of war who died after September 30, 1999 with an underlying disability that was continuously rated totally disabling for a period of not less than one year immediately preceding death).


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).

3.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22, 20.1106 (2013).

4.  The criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 2002); 38 C.F.R. § 21.3021(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a February 2009 letter provided essential notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  While this letter did not inform the appellant of rating or effective date criteria, any question concerning such notice is rendered moot by the fact that the appeal is being denied without the assignment of any disability ratings or effective dates.  

The Board's November 2008 remand, for the purpose of ensuring compliance with the January 2008 memorandum decision of the Court, directed that VCAA notice compliant with Hupp be provided to the appellant.  The February 2009 VCAA notice letter sent to the appellant identified the disabilities for which service connection was in effect at the time of the Veteran's death, and the notice letter includes an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board concludes that the appellant was provided the notice required under Hupp, and that the duty to notify has been met.  Inasmuch as adequate Hupp notice has been provided, the action directed by the January 2008 Court decision and the November 2008 Board remand has been completed.

An August 2013 supplemental statement of the case readjudicated the appeal after the appellant had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

Duty to Assist

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

In this regard, the Veteran's service treatment records (STRs) are associated with the claims file, and pertinent postservice treatment records have been secured.  After the appellant submitted an undated medical opinion suggesting that there may be pertinent outstanding private psychiatric treatment records for the Veteran, the Board's October 2009 remand directed that the Agency of Original Jurisdiction (AOJ) solicit the requisite authorization from the appellant to assist her by requesting the outstanding records.  After one letter was sent to the appellant's outdated address, a December 2012 letter was properly sent to the appellant to request the requisite authorization to request the private records from the specified provider; the appellant did not reply or provide the authorization.  With regard to this matter, the Board finds that VA has fulfilled the duty to assist and that the actions competed substantially complied with the directives of the Board's October 2009 remand.  The appellant has not identified any pertinent evidence that remains outstanding.  

In connection with this appeal, the Veteran's claims-file was forwarded to a VA psychiatric examiner for review and a medical opinion.  The Board finds that the resulting April 2011 VA medical opinion is adequate probative evidence in this case, informed by thorough review of the claims-file and presenting a discussion of rationale for the pertinent conclusions presented.

All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

All of the relevant development requested by the Board's prior remands, including directives needed to comply with the January 2008 Court memorandum decision, has been fully completed with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims for service connection addressed with a final Board decision at this time.

Criteria and Analysis

Cause of Death

The appellant is claiming entitlement to service connection for the cause of the veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in June 2001.  The certificate of death lists the cause of death as traumatic injuries.  The death certificate notes that the veteran "jumped onto the freeway" and certified that in the opinion of the coroner the manner of death was a suicide.  At the time of the Veteran's death he was only service-connected for tinnitus and residuals of a right tibia fracture.

The appellant contends that her son's death was caused by his depression that he suffered since his military service.  The appellant argues that her son suffered from the "unseen scars of war" and was exposed to "horror, violence, and cruelty of life."  The appellant contends that her son had psychological effects from his traumatic experiences suffered during the Iraqi-Kuwait war.  She believes these experiences caused his suicide.  The appellant also noted the Veteran's faithful service to the United States.

The Board first notes that service treatment records do not include any competent evidence of a chronic acquired psychiatric disability during service.  Although the Veteran reported a history of depression or excessive worry at the time of his entrance examination in December 1988, his psychiatric status was clinically evaluated as normal at that time.  Subsequent in-service examinations also reported his psychiatric status to be clinically normal.  Significantly, at the time of his discharge examination in August 1993, the Veteran expressly denied depression or excessive worry or nervous trouble of any type.  His psychiatric status was again clinically evaluated as normal at that time.

The record does show, however, that the Veteran brought a claim for service connection for several ailments including anxiety in November 1993, shortly after discharge from service.  In connection with that claim, the Veteran was given a VA examination in January 1994.  Part of that examination included a psychiatric evaluation.  The Veteran reported stress due to his inability to find a job.  The examiner found that there was evidence of agitation or hyperactivity, but no evidence of psychosis or delusional ideas.  The Veteran's speech was clear with normal tone.  His mood was stable and his affect board.  The examiner found his memory intact, concentration good, calculation good, and orientation complete.  The examiner diagnosed adjustment disorder with anxious mood.  The January 1994 examination noted there was no previous psychiatric hospitalization or treatment.

Service connection was denied by an October 1995 decision because there was no evidence of psychiatric problems during service and no relationship to his then current adjustment disorder with anxious mood.

Viewing the service medical records and the January 1994 examination report together, the Board concludes that this evidence weighs significantly against a finding that the Veteran suffered from any chronic acquired psychiatric disability related to service.  It appears that military medical personnel were of the opinion that no such psychiatric disorder was present during service as evidence by the various clinical examinations.  Moreover, the January 1994 examination report appears to warrant a finding that the anxiety which the Veteran complained of at that time was not related to military service, but rather to difficulty finding a job.

Also within the file are treatment notes from the VAMC in West Los Angeles from October 1999 to September 2000.  Included in these notes is a September 2000 entry in which the Veteran reported that a brother had committed suicide during the previous year.  However, he denied depression.  The September 2000 entry reflects a negative depression screen.  These post-service records also weigh against a finding of any relationship between a chronic acquired psychiatric disorder and service.

The appellant has submitted an April 2005 letter from a Doctor Bulalacao.  The appellant explained that Dr. Bulalacao was a friend that she confided in about her son and invited him to attend small welcome parties when her son came to the Philippines.  The letter explained that Dr. Bulalacao had treated the Veteran for "common child ailments" and that the Veteran had been a "good and disciplined boy."  Dr. Bulalacao explained that he was surprised to learn of the Veteran's suicide.  Dr. Bulalacao explained that he "concluded that the effect of the Gulf War on his personality was very traumatic pathologically."  The Board acknowledges this letter, but it does not appear that Dr. Bulalacao's opinion was based on any personal knowledge of the Veteran's circumstances many years after the childhood treatment nor of the details of the Veteran's military service experience.  It appears to be merely a personal opinion from a physician who had treated the Veteran many years before.  Although the Board can understand this physician's desire to assist the appellant, the Board declines to assign significant probative value to this unsupported opinion, especially in light of the medical evidence during service and after service.

More recently, the appellant's attorney obtained and submitted an undated statement from a private psychiatrist, a Dr. Britanico, who claims that the Veteran "was under my treatment for post traumatic stress disability, when he returned to the Philippines during his leave from military service."  This statement recounts various issues affecting the Veteran, reportedly relayed to the author by the Veteran's mother.  The statement purports to quote significant entries from the Veteran's diary.  None of the diary quotes refer to service, but the psychiatrist's letter offers the conclusion that "[t]here cannot be any contradiction that the depression and stress disability originated from the Kuwait war in which he fought and for which he got several medals and certificates of good service as an anti-tank assault marine."  The letter also opines that the Veteran's "war experiences, representing the main domino piece which fell and triggered what we might call the domino effect, ended in his suicide."

As discussed above, in accordance with the directives of the most recent Board remand, the RO attempted to assist the appellant in obtaining any outstanding treatment records pertaining to Dr. Britanico's described treatment of the Veteran; the appellant has not replied nor provided authorization for VA to seek those records.  In the absence of any additional documentation or details of referenced treatment, the Board is unable to find that the undated statement of Dr. Britanico presents significantly probative evidence in this case.  The statement indicates that the referenced treatment and observation of posttraumatic stress disorder (PTSD) took place during the Veteran's period of military service ("during his leave from military service"), and thus conflicts with the Veteran's service treatment records that present no suggestion that the Veteran manifested or received treatment for any psychiatric concerns.  The Veteran's contemporaneous in-service examinations showed the Veteran's psychiatric status to be clinically normal and the Veteran denied depression or excessive worry or nervous trouble of any type during his service discharge examination (and his psychiatric status was evaluated as clinically normal at that time).

The Board finds that Dr. Britanico's statement indicating that the Veteran manifested PTSD during his time in service does not present evidence matching the greater probative weight of the contrary service treatment records contemporaneous to the time of service.  Dr. Britanico's assertion that the Veteran was treated for PTSD during his military service is not accompanied by any discussion of clinical findings from that period nor any reference to the DSM-IV criteria for such a diagnosis.  Rather than any detail of professional observation and evaluation of the Veteran at a pertinent time to offer a basis for the opinion, Dr. Britanico's opinion cites that "[h]is mother ... intimated to me that her son, [the Veteran], informed her over the telephone that he was suffering from deep depression, uncontrolled anger with tendency to self-destruct," and that "the mother mentioned to me an instance, when her son visiting her in her house, violently swept away the porcelain figurines on the table in an emotional outburst."

Dr. Britanico asserts that "what really troubled him were, of course, the internal effects of his war experiences on his mind and feelings and outlook in life.... representing the main domino piece which fell and ... ended in his suicide."  However, the statement does not discuss any military stressor experiences and quotes purported passages from the Veteran's diary that facially discuss feeling of depression due to other causes (his brother's suicide, the end of a romantic relationship) without any instance in the diary quotes of reference to the Veteran's own military service.  Moreover, Dr. Britanico's statement does not discuss or otherwise account for the contrary contemporaneous post-service evidence that weighs against the asserted causal link, including: (1) the January 1994 VA psychiatric examination report showing "no previous psychiatric hospitalization or treatment" essentially normal findings yielding only "adjustment disorder, with anxious mood" alone as a psychiatric diagnosis; and (2) the Veteran's denial of depression and the negative depression screen for the Veteran shown in the September 2000 VA treatment report.  The Board finds that these factors further diminish the probative value of Dr. Britanico's statement and that the contemporaneous evidence reflecting clear in-person evaluation and interview of the Veteran are more probative.

Moreover, the Board is concerned about the discrepancy between Dr. Britanico's assertion that he professionally treated the Veteran for PTSD during the Veteran's military service, and the Veteran's documented denial of having ever received any psychiatric treatment during his post-service January 1994 VA examination report.  At the time of the January 1994 VA examination, the Veteran was actively pursuing a claim for service connection for psychiatric problems; the Board finds it reasonable to presume that the Veteran would have reported any significant private psychiatric treatment he received during service as the occurrence of such treatment at that time would be expected to support his claim for benefits.  The fact that the Veteran himself reported in January 1994 that he had never previously received psychiatric treatment when it was presumably in his interest to report in-service treatment, together with the fact that no treatment records have been provided (and the appellant has not authorized VA to seek such records) suggests that the reported treatment, if it occurred, was not of a particularly substantial or thorough nature nor of a significant duration.  The Board finds that the information of record does not support viewing Dr. Britanico's opinion as having a sufficient basis in the record to be considered of significant probative value in comparison to the prior contrary evidence discussed above.

In light of the submission of Dr. Britanico's statement, the AOJ forwarded the claims-file to a VA Chief of Psychiatry Service for review and opinion regarding the essential medical / psychiatric questions at issue.  In an April 2011 report, this VA psychiatric examiner discusses a thorough review of the claims-file, discussing in detail the contents of the service treatment records and the pertinent post-service evidence.  Informed by this review of the claims-file, the VA examiner concludes that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD; the VA examiner explains his analysis:

[o]ther than Dr. Britanico's undated and unsubstantiated statement that he treated the pt for post traumatic stress disability when he returned to the Philippines during his leave(s) from military service, and that the pt suffered from an Adjustment Disorder with Anxious Mood in Jan 1994 when he could not find work in the months following his separation from active duty, there is no indication that the pt had PTSD or any other DSM-IV Axis I psychiatric disorder at any time during or after his active duty service.

In the April 2011 report, the VA examiner further concludes that it is unlikely that any psychiatric disability, including PTSD, was manifested during the Veteran's active duty service or was otherwise causally related to such service.  The VA examiner explains: "No psychiatric disability was identified during his military service.  Other than the pt's indicating a history of 'depression or excessive worry' during his recruitment exam, his later service records indicate the absence of such problems.  His service was very good, and he received several commendations."  Moreover, the VA examiner finds that the only supported post-service psychiatric issue was adjustment disorder with anxious mood, and cites that the Veteran "screened negative for depression only 9-10 months prior to his suicide."  The examiner's broader discussion remarked that "[t]his suggests that there were events precipitating the pt's suicide that occurred between the Sept 2000 clinic visit and his demise in June 2001."

The Board finds that the April 2011 VA examiner's opinion is highly probative evidence weighing against finding that the Veteran had a psychiatric pathology (including as a cause of the Veteran's death) causally linked to the Veteran's military service.  The examiner is a trained medical doctor and a competent expert in the relevant field, his analysis in informed by thorough review of the record and all of the pertinent facts, and he explains the rationale for his conclusions in detail.  The April 2011 VA examiner's opinion is highly probative, and substantially outweighs the contrary evidence of record including the undated statement of Dr. Britanico.

The Board acknowledges the appellant's statements asserting her opinion that the Veteran's suicide was the result of a psychiatric disorder causally linked to his military service.  However, the appellant is not shown to possess the expertise (through education or training) to provide competent evidence on complex medical questions such as identifying the diagnosis and etiology of a psychiatric disorder.

In sum, the Board find that the most probative evidence is against finding a link between the Veteran's suicide and his active service.  The appellant contends that the Veteran's service caused a psychiatric disability which caused his suicide.  The appellant argues that the Veteran suffered from the horror of war, but the most probative competent evidence indicates that the Veteran had no psychiatric disability related to service.

Based on the record the Board is compelled to find that the preponderance of the evidence is against the appellant's claim that the Veteran's active duty service substantially or materially contributed to the cause of his death.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable determination.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse or child upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the veteran's death is not determined to be service-connected, a surviving spouse or child may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse or child of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated as totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

In this case, the appellant is the mother of the Veteran and not the spouse or child.  In any event, the Veteran was not "in receipt of" a total disability rating at the time of his death.  At the time of death the Veteran had only service connection for tinnitus amounting to a 10 percent rating and another noncompensable service-connected disability.  There was no claim pending at the time of death.  There has been no contention of clear and unmistakable error (CUE) in a past rating determination.

In this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met, as the Veteran had no service-connected disabilities rated as 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death, and was not a prisoner of war.  Accordingly, the appellant's claim must be denied due to the lack of entitlement under the law.  38 U.S.C.A. § 1318.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Dependents' Educational Assistance

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.

At the outset, the Board notes that during the pendency of this appeal, certain substantive changes were made to the criteria governing Chapter 35 educational benefits, effective June 3, 1999.  Additionally, on November 1, 2000, Congress revised the law governing, in pertinent part, effective dates for awards of Chapter 35 benefits.  See Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822.  The Board finds that in the present appeal, regardless of whether the old or current version of the regulations and law is applied, the outcome is the same in this case, and the Board will proceed with disposition of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For payment of basic educational assistance under 38 U.S.C.A. chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

As noted above, the Veteran was service-connected for two disabilities at the time of death, amounting to a 10 percent rating.  Service connection for the cause of the Veteran's death has been denied.  Furthermore, the Veteran was not evaluated as permanently and totally disabled due to service-connected disability.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, United States Code, and there is no legal entitlement to the benefit.  See, Sabonis, 6 Vet. App. 426 (1994).

Conclusion

In closing, the Board acknowledges the Veteran's honorable military service and sympathizes with the appellant.  However, the Board is bound by applicable laws and regulations applicable to claims for VA benefits.  For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's death was caused by a service-connected disability, that the appellant is entitled to DIC benefits, or that the appellant is entitled to dependents' educational assistance.


ORDER

The appeal is denied to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


